                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


TINA BRICKLES, et al.,                   :   Case No. 3:18-CV-00193
                                         :
           Plaintiffs,                   :   Judge Thomas M. Rose
                                         :   Magistrate Judge Sharon L. Ovington
v.                                       :
                                         :   ORDER MODIFYING DEADLINES
VILLAGE OF PHILLIPSBURG, OHIO, et al., :     IN PRELMINARY PRETRIAL
                                         :   CONFERENCE ORDER
           Defendants.                   :
                  ___________________________________________


              This matter is before the Court on Plaintiffs' Unopposed Motion for Extension of

Deadlines for Expert Designations and Discovery Cut-Off Date (Doc. 33). Defendants Village

of Phillipsburg, Ohio and Mark Wysong consent to the proposed modifications to the

Preliminary Pretrial Conference Order. The Motion is well-taken and is therefore GRANTED.

The deadlines in the Preliminary Pretrial Conference Order (Doc. 18) for the following items

(only) are hereby amended as follows:


              Plaintiffs' Primary Expert Designations:                       December 1, 2019

              Defendants' Primary Expert Designations:                         January 8, 2020

              Plaintiffs' and Defendants' Rebuttal Expert Designations:       February 1, 2020

              Discovery cut-off:                                                March 28, 2020

              Cut-off date for filing summary judgment motions:                    May 1, 2020

                                                 IT IS SO ORDERED:

                                                 s/ Thomas M. Rose
                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
